UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            5/12/21
YI MEI KE,
               Plaintiff,                            19-CV-7332 (PAE) (BCM)
       -against-                                     ORDER
J R SUSHI 2 INC, et al.
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed (1) the letter-motion filed by defendants Famous

Sichuan New York Inc., Ruifeng Yang, and Zi Wang, dated May 4, 2021 (Dkt. No. 129),

requesting a pre-motion conference in connection with their anticipated summary judgment

motion seeking to dismiss plaintiff's claims against defendant Zi Wang with prejudice, (2) the

letter-motion filed by defendants J R Sushi 2 Inc., Kai Tuan Wang, and Xin Wang, dated May 4,

2021 (Dkt. No. 130), requesting a pre-motion conference in connection with their anticipated

summary judgment motion seeking to dismiss plaintiff's claims against defendant Xin Wang

with prejudice, and (3) plaintiff's letter dated May 6, 2021 (Dkt. No. 131), conceding that both Zi

Wang and Xin Wang should be "dropped," but "without prejudice" pursuant to Fed. R. Civ. P.

41(a)(2).

       The Court will conduct a telephonic conference as to the parties' dispute on May 20,

2021, at 10:00 a.m. At that time, the parties are directed to call (888) 557-8511 and enter the

access code 7746387. Any request to reschedule the conference for the convenience of counsel

shall be made promptly by letter-application.

Dated: New York, New York                       SO ORDERED.
       May 12, 2021

                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
